Citation Nr: 0031520	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-17 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from April 1943 until December 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's PTSD stems from his exposure to combat 
stressors during World War II.


CONCLUSION OF LAW

PTSD was incurred as a result of active service. 38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
PTSD.  He claims that he experienced stressors during  World 
War II and that those stressors brought on his currently 
diagnosed PTSD.  He also points out that an adjustment 
disorder has been diagnosed.  The symptoms include increased 
irritability, poor concentration, sleep impairment and 
anxiety.  He alleges that this adjustment disorder is 
secondary to or part of his PTSD.

Precedent holdings of the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court) have provided guidance for the adjudication of 
claims for service connection for PTSD.  See e.g. Suozzi v. 
Brown, 10 Vet. App. 307 (1997); Cohen v. Brown, 10 Vet. App. 
128 (1997) and Moreau v. Brown, 9 Vet. App. 389 (1996).  
Service connection for PTSD requires (1) A current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen, 10 Vet. App. at 138 (citing 38 C.F.R. § 3.304(f)).  

Moreover, 38 C.F.R. § 3.304(f) was revised in June 1999.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999).  This provision now 
holds that, if the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

The veteran's DD Form 214 (Report of Transfer or Discharge) 
shows that he received the Purple Heart Medal, denoting 
participation in combat with the enemy.  It was further noted 
that he sustained gunshot wounds to the right shoulder in 
June 1944.

A February 1999 private medical report shows that the veteran 
underwent evaluation.  The physician determined that the 
veteran presented a majority of symptoms consistent with 
delayed onset of PTSD.  Further, the examiner related PTSD to 
the veteran's World War II combat experiences.  It was also 
noted that there was evidence of a decline in cognitive 
skills consistent with Alzheimer's disease or vascular 
dementia.  The examiner also related the veteran's cognitive 
decrease to PTSD.  

However, in April 1999, a VA psychologist concluded that 
based on diagnostic testing and examination the veteran did 
not fit the criteria for PTSD.  The examiner noted that while 
the veteran experienced dreams and memories of his combat 
experiences, he did not experience a full range of symptoms 
of PTSD.  Further, the psychologist indicated that a non-
significant profile was obtained on the Minnesota Multiphasic 
Personality Inventory-2. 

In a statement dated in June 1999 the private physician 
commented on the difference in the results obtained by his 
evaluation of the veteran in February 199 and the VA 
examination in April 1999.  The physician surmised that 
because of his experience as a Vietnam combat veteran, the 
veteran was more candid with him in communicating his 
feelings.  He reiterated that the veteran matched the 
criteria for PTSD as outlined in American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).   

The veteran underwent diagnostic evaluation and examination 
by a VA fee-based psychologist in July 1999.  The veteran's 
spouse was also interviewed.  This examiner reviewed the 
veteran's medical history including the private and VA 
evaluations.  The examiner determined that the veteran did 
experience intrusive thoughts of combat but he did not meet 
the criteria for PTSD as delineated in DSM-IV.  The 
diagnostic impression was adjustment disorder, not otherwise 
specified.  

Having considered the evidence of record, as well as the 
applicable laws and the pertinent judicial precedents cited 
above, the Board finds that entitlement to service connection 
for PTSD is warranted.  The evidence has effectively 
established that that the appellant has symptoms that are 
consistent with PTSD.  Further, the evidence of record 
clearly documents that the appellant served in combat.  As 
noted, a private examiner has diagnosed PTSD.  While the 
medical evidence is not totally indisputable, the Board finds 
that the private psychologist's statement, together with the 
inservice combat, at least places the evidence in equipoise.  
With resolution of reasonable doubt in the veteran's favor, 
the Board finds that service connection for PTSD, is 
warranted.



ORDER

Entitlement to service connection for PTSD is established.  
The appeal is allowed.  




		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


